FILED
                            NOT FOR PUBLICATION                               JUL 20 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10555

               Plaintiff - Appellee,              D.C. No. 4:11-cr-00611-DCB

  v.
                                                  MEMORANDUM *
ADAN ROBERTO ESTRADA-COPIDO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Adan Roberto Estrada-Copido appeals from the 57-month sentence imposed

following his guilty-plea conviction for reentry after deportation, in violation of 8

U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Estrada-Copido contends that the district court erred in applying U.S.S.G.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 4A1.1(d), which requires the court to add two criminal history points if the

defendant committed the instant offense while on parole. He argues that the points

should not have been added because, in light of his deportation, there was no

potential for supervision during his parole period. This argument is unpersuasive.

See U.S.S.G. § 4A1.1 cmt. n.4 (“[A]ctive supervision is not required for this

subsection to apply.”).

      Estrada-Copido also contends that the district court erred in adding two

points to his criminal history score based on his parole status because his parole

status was not proven by certified court documents. The presentence report,

however, stated that Estrada-Copido was on parole at the time of his illegal reentry,

a fact that Estrada-Copido did not contest. The district court did not err in relying

on the presentence report. See United States v. Romero-Rendon, 220 F.3d 1159,

1163 (9th Cir. 2000).

      To the extent that Estrada-Copido challenges his sentence as being

substantively unreasonable, the sentence at the bottom of the advisory Sentencing

Guidelines range is substantively reasonable in light of the totality of the

circumstances and the 18 U.S.C. § 3553(a) sentencing factors. See United States v.

Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                     11-10555